Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cherala (US 7,420,654 made of record on the IDS dated 5/19/2022) modified by Sato (US 2015/0076724).
Regarding claim 1, Cherala meets the claimed, An imprint device (Cherala col. 3 line 57 describes a lithographic system) comprising: a holding mechanism configured to hold a mold; (Cherala col 4 lines 9-11 describe an imprint head 18 holding a template 26 having a mold 28) a mold shape correcting mechanism configured to modify a shape of the mold; (Cherala col. 11 lines 4-12 and col. 12 lines 34-45 describe a an actuator sub-assembly 190 which applies forces to template 26 to modify the magnification of the mold) at least one processor or circuit configured to function as: a mold shape measuring unit configured to measure the shape of the mold; (Cherala col. 15 lines 64-66 describe a processor measuring alignment and col. 18 lines 42-66 describe measuring the alignment and magnification of the mold 28)   and a determination unit configured to determine based on mold modification characteristics which are measured by the mold shape measuring unit with respect to target mold modification values in the mold shape correcting mechanism (Cherala col. 18 lines 42- col. 19 line 3 describes how characteristics such as alignment and magnification of the mold 28 are measured.) 
Cherala describes applying a force to alter the magnification (shape) of the mold 28 and then describes measuring the alignment and magnification (shape) but does not describe using this to determine if there is dirt on the mold holding surface. 
Analogous in the field of imprint apparatus, Sato meets the claimed, and a determination unit configured to determine whether there is dirt on a mold holding surface of the holding mechanism or the mold based on mold modification characteristics which are measured by the mold shape measuring unit with respect to target mold modification values in the mold shape correcting mechanism (Sato [0044] and [0047]-[0048] describe the shape of the mold M can be measured using an interference fringe. Foreign substances can be detected on the surface of the mold by determining if a shape of the mold has changed to curve around the foreign substance, see also Figure 7D.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the apparatus of Cherala which is able to detect a mold shape to further include an apparatus capable of determining if dirt or a foreign substance is present based on shape as described in Sato in order to prevent damage or breakage to the mold, see Sato [0047]. 

Regarding claim 2, Cherala meets the claimed, The imprint device according to claim 1, wherein a magnification of the mold is changed by the mold shape correcting mechanism (Cherala col. 15 lines 46-54 and  col. 16 lines 55-66 describes altering the magnification of the mold when dimensional variations occur between the mold 28 and wafer 30.)
Cherala describes altering the magnification but not when the determination unit determines whether there is dirt.
Sato does not explicitly describe altering the magnification of the mold when the determination unit determines whether there is dirt, however, Sato [0041]-[0042] describe the shape of the mold should be corrected to match the shot area and [0044]and [0048] describe foreign matter can alter the shape of the mold. 
It would be obvious to a person of ordinary skill in the art before the filing date to combine the method of adjusting the magnification of the mold when variation is detected as describe in Cherala with adjusting the mold shape when foreign matter alters the shape of the mold as taught by Sato to arrive at the claimed invention of adjusting magnification to correct for dirt on the mold in order to prevent defects and errors, see Sato [0045] and Cherala col. 15 lines 49-52.
Regarding claim 3, Cherala meets the claimed, The imprint device according to claim 1, wherein the mold modification characteristics include mold modification amounts or mold modification rates measured by the mold shape measuring unit with respect to the target mold modification values (Cherala col. 18 lines 42- col. 19 line 3 describes how characteristics such as alignment and magnification of the mold 28 are measured after applying a force, alignment is a target modification value.)

Regarding claim 4, Cherala does not meet the claimed, , The imprint device according to claim 1, wherein the determination unit determines whether there is dirt by modifying mold shapes with a plurality of patterns using the mold shape correcting mechanism and measuring the mold shapes of the plurality of patterns using the mold shape measuring unit.
Sato meets the claimed, The imprint device according to claim 1, wherein the determination unit determines whether there is dirt (Sato [0044] and [0048] describe determining foreign substances) by modifying mold shapes with a plurality of patterns (Sato [0022] describe the mold has a pattern) using the mold shape correcting mechanism and measuring the mold shapes of the plurality of patterns using the mold shape measuring unit (Sato [0030]-[0033] describe modifying the shape of a mold starting from convex to being flat during normal operation without foreign substances. The fringe interference of the normal operation is observed in Figure 5. Sato [0036] and [0044] then describes using the modified shapes shown in Figure 5 to compare them to interference fringes captured during operation in order to determine if there is a difference caused by a foreign substance.)
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Cherala with the apparatus of Sato which modifies a mold shape and then uses comparisons of  modified mold shapes to determine the presence of foreign substances in order to determine if the pattern is normal and will produce a normal shot or if the shot will be defective, see Sato [0045].

Regarding claim 5, Cherala meets the claimed, The imprint device according to claim 1, wherein the mold shape measuring unit measures an outer circumferential portion of the mold (Cherala col. 16 lines 35-41 describes measuring alignment marks 298 of the mold 28, Figure 23 shows the alignment marks 298 on the outer circumference of the mold.)

Regarding claim 6, Cherala meets the claimed, The imprint device according to claim 1, wherein the mold shape measuring unit measures a plurality of marks on the mold (Cherala col. 16 lines 35-41 describes measuring alignment marks 298 of the mold 28.)

Regarding claim 7, Cherala meets the claimed, The imprint device according to claim 6, wherein the marks include alignment marks which are formed on the mold to align a position of the mold (Cherala col. 16 lines 35-41 describes measuring alignment marks 298 of the mold 28.)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (2015/0076724) modified by Cherala (US 7,420,654).
Regarding claim 8, Sato meets the claimed, An article manufacturing method using an imprint device, (Sato [0064] describe an imprint process using an imprint apparatus) the imprint device including a holding mechanism configured to hold a mold, (Sato [0020] describes a mold chuck 3 for holding a mold M) a mold shape correcting mechanism configured to modify a shape of the mold, (Sato [0028] describe a deforming member that corrects the shape of the mold M) a mold shape measuring unit configured to measure the shape of the mold, (Sato [0026] describes a detecting unit 10  which detects the interference fringe which images the shape of the mold) and a determination unit configured to determine whether there is dirt on a mold holding surface of the holding mechanism or the mold (Sato [0044] describe the interference fringe generated by the detecting unit is able to determine foreign substance on the mold) based on mold modification characteristics which are measured by the mold shape measuring unit with respect to target mold modification values in the mold shape correcting mechanism, (Sato [0044] and [0047]-[0048] describe the shape of the mold M can be measured using an interference fringe. Foreign substances can be detected on the surface of the mold by determining if a shape of the mold has changed to curve around the foreign substance, see also Figure 7D) the article manufacturing method comprising: determining whether there is dirt using the imprint device; removing the dirt determined in the determining; (Sato [0047] describe cleaning the mold if a foreign substance is detected) forming a pattern on the substrate using the mold after the dirt is removed in the removing; (Sato [0064] describe forming a pattern) and developing the substrate on which the pattern is formed in the forming (Sato [0064] describes further etching of the substrate.)
	Sato does not explicitly meet the claimed, at least one processor or circuit configured to function as: a mold shape measuring unit.
	Analogous in the field of imprinting, Cherala meets the claimed, at least one processor or circuit configured to function as: a mold shape measuring unit (Cherala col. 15 lines 64-66 describe a processor measuring alignment of the mold.)
	It would have been obvious to a person of ordinary skill in the art to modify the method of Sato to include a processor in order to achieve proper alignment, see Cherala col. 15 lines 64-66. 

Regarding claim 9, Sato meets the claimed, A measuring method for an imprint device, comprising: correcting a mold shape by modifying a shape of the mold (Sato [0028] describes modifying the shape of a mold M) which is held by a holding mechanism of the imprint device; (Sato [0020] describes mold M is held by a mold chuck 3 of an imprint apparatus IMP) measuring the shape of the mold; (Sato [0047] describes measuring the shape of the mold) and determining whether there is dirt on a mold holding surface of the holding mechanism or the mold (Sato [0047] describes determining if there is a foreign substance on the mold) based on mold modification characteristics which are measured in the measuring with respect to target mold modification values which are designated in the correcting (Sato [0047] and [0036] describe the mold shape is compared to correct or normal values to determine if a foreign substance is on the mold.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,992,206 made of record on the IDS dated 5/19/2021, see col. 3 lines 34-28 and throughout. US 2016/0129614, see [0007]-[0009] and throughout. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744